UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 8, 2011 OLD POINT FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Virginia 000-12896 54-1265373 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1 West Mellen Street Hampton, Virginia23663 (Address of principal executive offices)(Zip Code) (757)728-1200 (Registrant's telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On February 8, 2011, the Board of Directors of Old Point Financial Corporation approved the 2011 target bonuses and performance goals for the Company’s named executive officers under the Company’s Executive Incentive Plan as recommended by the Compensation Committee. Short-Term Cash Incentive Awards.The 2011 performance targets are based on the Bank’s average asset growth (weighting: 10%), the Bank’s asset quality improvement (weighting: 10%), the Bank’s end-of-period deposit and repurchase agreement growth (weighting: 10%), the Trust Company’s revenue growth (weighting: 10%), the Company’s earnings growth (weighting: 40%) and a subjective component related to nonfinancial goals as determined by the Board (weighting: 20%).Depending on the company’s 2011 performance with respect to these measures, the Company’s named executive officers, among others, may earn a short-term cash incentive award for 2011 in a range from 0% to 17.75% of their 2011 annualized base salary, subject to adjustment at the discretion of certain officers of the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Old Point Financial Corporation Registrant Date:February 9, 2011 /s/ Robert F. Shuford, Sr. Robert F. Shuford, Sr. Chairman of the Board President & Chief Executive Officer
